Citation Nr: 0617613	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-24 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for lumbosacral spine 
status post fusion with spondylolisthesis, degenerative 
arthritis, and degenerative disc disease with secondary 
peripheral neuropathy of bilateral lower extremities, 
currently rated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to April 
1971.  

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which granted an increased rating for 
degenerative arthritis of the lumbar spine to 20 percent and 
assigned separate 20 percent ratings for peripheral 
neuropathy of both the right and left lower extremities.  

Subsequently, in April 2004, the Decision Review Officer 
granted an increased rating to 60 percent and recharacterized 
the issue as it appears on the title page.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disorder 
produces severe limitation of motion, with flexion limited to 
35 degrees due to pain, and extension limited to 5 degrees by 
pain.  There is no evidence of ankylosis of the lumbar spine.  

2.  The veteran's impairment of the sciatic nerve produces 
constant pain, without loss of reflexes, muscle atrophy or 
foot drop.  


CONCLUSION OF LAW

The criteria for an increased rating for lumbosacral spine 
status post fusion with spondylolisthesis, degenerative 
arthritis, and degenerative disc disease with secondary 
peripheral neuropathy of bilateral lower extremities, based 
on a separate ratings, a 40 percent rating for severe 
limitation motion of the of lumbar spine, a 40 percent rating 
for incomplete paralysis of the right lower extremity, and 40 
percent for rating incomplete paralysis of the left lower 
extremity, have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim for an increased rating in May 
2002.  The RO responded in July and August 2002 and sent the 
veteran letters.  The July 2002 letter explained what 
evidence was necessary to support the veteran's claim for an 
increased rating and how VA could assist in obtaining 
evidence.  The August 2002 letter informed the veteran that a 
VA examination was scheduled.  In April 2004, the RO sent the 
veteran a supplemental statement of the case which included 
both the old and new rating criteria.  The veteran was 
examined by VA in September 2002 and January 2004 to 
determine the severity of his service-connected back 
disorders.  The veteran appeared and gave testimony before 
the undersigned Veterans Law Judge in June 2005.  The veteran 
submitted additional records at the hearing.  The RO obtained 
the veteran's records of treatment from Kaiser Permanente and 
VA.  No additional relevant evidence has been identified by 
the veteran.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Increased Rating

During the pendency of the veteran's appeal there have been 
changes to the rating criteria for evaluating disabilities of 
the spine.  Those changes may be found at 38 C.F.R. § 4.71a, 
and were amended effective September 26, 2003.  See 68 Fed. 
Reg. 51, 454-51, 458 (Aug. 27, 2003).  When a provision of VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending a determination must 
be made as to which regulation is more favorable to the 
claimant.  If the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g)(West 2002), which provides 
that VA may award an increased rating based on a change in 
the law retroactive to, but no earlier than, the effective 
date of the change.  VAOPGCPREC 3-2000.  

The veteran is seeking a higher rating than 60 percent for 
his lumbosacral spine status post fusion with 
spondylolisthesis, degenerative arthritis, and degenerative 
disc disease with secondary peripheral neuropathy of 
bilateral lower extremities.  Both the new and old criteria 
for rating intervertebral disc syndrome provide a maximum 
schedular rating of only 60 percent.  Higher ratings are only 
available if the veteran's lumbosacral spine status post 
fusion with spondylolisthesis, degenerative arthritis, and 
degenerative disc disease is rated separately from his 
symptoms of secondary peripheral neuropathy of bilateral 
lower extremities.  Esteban v. Brown, 6 Vet. App. 259, 
261(1994).  

The Board compared the rating criteria for evaluating 
limitation of motion of the lumbar spine and disability of 
the sciatic nerve to the combined ratings table (found at 
38 C.F.R. § 4.25 (2005)) to determine what combination of 
ratings would yield a higher rating than the 60 percent 
currently assigned.  

A higher rating than 60 percent based on the old criteria 
would require both a finding of severe limitation of motion 
of the lumbar spine, rated as 40 percent disabling (38 C.F.R. 
§ 4.71a, Diagnostic Code 5292) and a finding of moderately 
severe incomplete paralysis of the sciatic nerve (38 C.F.R. 
§ 4.124a, Diagnostic Code 8520).  

The Board finds the evidence supports a finding of severe 
limitation of motion of the lumbar spine under the old 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
In January 2004, VA examination revealed the veteran was able 
to flex only to 55 degrees.  When pain was considered, the VA 
examiner stated the lumbar spine demonstrated an additional 
20 degrees of limitation of flexion, which equates to flexion 
of only 35 degrees.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In addition, the veteran carried himself bent 
forward at an angle of 15 degrees flexion.  He could actively 
extend to only 10 degrees, with a loss of another 5 degrees 
of extension due to pain.  A 40 percent rating is the maximum 
schedular rating for limitation of motion of the lumbar 
spine, in the absence of unfavorable ankylosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 4289 (2002).  There is no evidence 
demonstrating the lumbar spine is fixed or ankylosed.  

The veteran's neuropathy of both lower extremities meets the 
criteria for moderately severe incomplete paralysis.  The 
veteran has demonstrated he has constant pain in the lower 
extremities as required under 38 C.F.R. § 4.123.  The records 
from Kaiser Permanente and the VA clearly demonstrate the 
veteran's pain requires regular steroid injections for pain 
relief.  The regulations state that the maximum rate for 
peripheral neuritis, without organic changes such as loss of 
reflexes, muscle atrophy and sensory disturbances, is that 
for moderately severe incomplete paralysis of the nerve for 
which a 40 percent rating is provided.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2005).  Therefore, under the old 
criteria for rating the spine and the criteria for rating 
incomplete paralysis of the sciatic nerve, the evidence 
supports a grant of 40 percent for limitation of motion of 
the lumbar spine, 40 percent for incomplete paralysis of the 
right lower extremity, and 40 percent for incomplete 
paralysis of the left lower extremity.  

A higher rating than 40 percent for each lower extremity 
would require evidence of muscle atrophy or foot drop.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  In January 
2004, the VA examiner specifically stated there was no muscle 
atrophy of the lower extremities.  While the veteran had an 
antalgic gait, there is no indication of foot drop.  

Under the current criteria for rating the spine, a 40 percent 
rating based on limitation of motion of the lumbar spine 
requires limitation of motion of the thoracolumbar spine to 
30 degrees or less or favorable anklylosis of the 
thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5235 
to 5243 (2005).  Even when pain is considered there is no 
evidence of limitation of motion beyond 35 degrees of flexion 
in the claims folder.  There is no evidence of ankylosis of 
the thoracolumbar spine.  

The Board has concluded the evidence supports an increased 
rating of 40 percent for limitation of motion of the lumbar 
spine, 40 percent for incomplete paralysis of the right lower 
extremity, and 40 percent for incomplete paralysis of the 
left lower extremity.  




ORDER

An increased rating for lumbosacral spine status post fusion 
with spondylolisthesis, degenerative arthritis, and 
degenerative disc disease with secondary peripheral 
neuropathy of bilateral lower extremities, rated separately 
as 40 percent for limitation of motion of the lumbar spine, 
40 percent for incomplete paralysis of the right lower 
extremity, and 40 percent for incomplete paralysis of the 
left lower extremity, is granted subject to regulations 
governing the award of monetary benefits.  



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


